Case: 13-13669   Date Filed: 04/23/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-13669
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:12-cr-00492-WJC-TGW-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

KWAMANE LENARD COLEMAN,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (April 23, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Kwamane Lenard Coleman appeals the mandatory 15-year sentence he

received pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C.
                  Case: 13-13669      Date Filed: 04/23/2014   Page: 2 of 4


§ 924(e), after being convicted for being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On appeal, Coleman argues that

the District Court’s use of his juvenile adjudications as qualifying convictions

under the ACCA violated his right to be free from cruel and unusual punishment

under the Eighth Amendment. Relying on two Supreme Court cases, Graham v.

Florida 1 and Miller v. Alabama, 2 which held that condemning juveniles to life

imprisonment without the possibility of release was cruel and unusual punishment,

Coleman argues that the District Court’s reliance on juvenile adjudications to

enhance adult sentences mandatorily was unconstitutional because it prevented the

court from considering that the conduct occurred when he was a juvenile.

         We review de novo the legality of a sentence under the Eighth Amendment.

United States v. McGarity, 669 F.3d 1218, 1255 (11th Cir. 2012). In the case of a

felon in possession of a firearm, if he has three previous convictions for a violent

felony or a serious drug offense, or both, committed on occasions different from

one another, the statutory minimum term of imprisonment is 15 years. 18 U.S.C.

§ 924(e)(1).

         The Eighth Amendment prohibits “cruel and unusual punishments.” U.S.

Const. amend. VIII. In evaluating an Eighth Amendment challenge in a non-

capital case, we must determine whether the sentence imposed is grossly

1
    560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010).
2
    567 U.S. __, 132 S. Ct. 2455,183 L.Ed.2d 407 (2012).
                                                2
              Case: 13-13669     Date Filed: 04/23/2014   Page: 3 of 4


disproportionate to the offense committed. United States v. Johnson, 451 F.3d
1239, 1242-43 (11th Cir. 2006). If a sentence is within the limits imposed by

statute, it is generally not cruel and unusual under the Eighth Amendment. Id.

at 1243. In addition, a sentence that is not otherwise cruel and unusual does not

become so just because it is mandatory. United States v. Raad, 406 F.3d 1322,

1324 (11th Cir. 2005).

      Generally, youthful offender convictions can qualify as predicate offenses

for sentence enhancements under the ACCA. United States v. Wilks, 464 F.3d
1240, 1243 (11th Cir. 2006). Further, it does not violate the Eighth Amendment

for an adult offender to receive a mandatory life sentence based on prior

convictions for offenses committed when the offender was 17 years old. United

States v. Hoffman, 710 F.3d 1228, 1231-33 (11th Cir. 2013). We explained that

“[n]othing in Miller suggests that an adult offender who has committed prior

crimes as a juvenile should not receive a mandatory life sentence as an adult, after

committing a further crime as an adult.” Id. at 1233 (emphasis in original).

      Coleman’s sentence of 15 years, for a crime he committed at age 22, is not

cruel and unusual punishment in violation of the Eighth Amendment. An

intervening Supreme Court decision overrules one of our decisions only if it is

directly on point. Wilks, 464 F.3d at 1243. Contrary to Coleman’s arguments,

Graham and Miller do not apply to this case because, in both of those cases, the


                                         3
                 Case: 13-13669   Date Filed: 04/23/2014   Page: 4 of 4


Court focused on why it would be cruel and unusual for a juvenile to face a

mandatory life sentence. Graham, 560 U.S. 48, 130 S. Ct. 2011; Miller, 567 U.S.

__, 132 S. Ct. 2455. Nothing in either case suggested that an adult offender who

committed prior crimes as a juvenile should not receive a mandatory 15-year

sentence as an adult. Finally, since it does not violate the Eighth Amendment for

an adult offender to receive a mandatory life sentence based on prior convictions

for offenses committed when the offender was a juvenile, it follows that a less

severe mandatory sentence of 15 years also would not violate the Eighth

Amendment. Hoffman, 710 F.3d at 1233. The District Court was required to

impose the mandatory minimum 15-year sentence under the ACCA. Accordingly,

is judgment is

      AFFIRMED.




                                          4